Defendant insured plaintiff's barber shop against loss by fire. The shop burned, defendant was notified of the loss, and its adjuster visited the premises and interviewed plaintiff. No proof of loss was filed in accordance with the terms of the policy. It is claimed defendant's negotiations with plaintiff waived filing such proof. Plaintiff sued on the policy to recover the amount of his loss. The case was tried without a jury, and judgment rendered for defendant. Plaintiff brings error. If defendant did not waive the filing of proof of loss by plaintiff there can be no recovery. Defendant claimed there was no waiver and there was ample *Page 557 
evidence to support its claim. The trial court found for defendant on this disputed but decisive question of fact. We ought not, under the circumstances, to disturb his finding. Inasmuch as this finding is controlling, the other assignments of error become unimportant.
Judgment affirmed, with costs to defendant.
NORTH, C.J., and FEAD, FELLOWS, WIEST, CLARK, McDONALD, and SHARPE, JJ., concurred.